DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application claims foreign priority benefits from Korean application KR10-2019-0171714 filed in Korea on 12/20/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2020 is considered and attached.
Election/Restrictions
Applicant elects claims 1-17 in the response filed 10/21/2021 for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claims 1-4, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al., (US2018/0136773A1, hereinafter as, CHEN). 
In regards to claim 1, in the first embodiment, CHEN discloses a display device (fig.1, 1A, touch display panel), comprising: a lower panel including a first substrate (fig.1, para 0026, the substrate 100) and at least one transistor disposed on the first substrate (TFT disposed on the substrate 100, fig. 3C); and an upper panel facing the lower panel and including a first touch conductive layer including a second substrate (fig.1, upper substrate 102 faces the substrate 100 and includes 108 which is a first conductive layer), 
In the first embodiment, CHEN doses not fully disclose sensing electrodes disposed on the second substrate and including a first sensing electrode, and sensing lines including a second sensing line, a first insulating layer disposed on the first touch conductive layer, and a second touch conductive layer disposed on the first insulating layer including a blocking layer overlapping the sensing electrodes and the sensing lines and a connection electrode overlapping the first sensing electrode, the first sensing line, and the second sensing line. 
In the fifth embodiment of figs. 10-12, CHEN discloses sensing electrodes disposed on the second substrate (fig.10, the first conductive layer 108 having touch electrodes is interpreted to be formed with upper substrate as it is placed above the display layer 104, an obvious variant thereof and understood by one of ordinary skill in the art) and including a first sensing electrode, and sensing lines including a second sensing line (touch electrodes 114 and touch conducting lines 116, para 0027), a first insulating layer disposed on the first touch conductive layer (insulating layer 130 over the layer 108, fig.11), and a second touch conductive layer disposed on the first insulating layer (fig. 11, insulating layer 144 over the insulating layer 130) including a blocking layer (shielding layer 146, para 0040, fig.12) overlapping the sensing electrodes and the sensing lines (figs. 11-12, shield layer 146 would overlap electrodes 114 and 116) and a connection electrode (fig.11, bridge used in the via hole V4 + 116 +114 taken together as connection electrode) overlapping the first sensing electrode, the first sensing line, and the second sensing line (fig.11, the connection structure overlaps touch conductive lines 116 (at least two lines), the touch electrodes 114). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use CHEN’s teachings from two different embodiments to make a touch display stack having an electromagnetic interference shield layer. 
In regards to claim 2, CHEN discloses the display device of claim 1, further comprising: a liquid crystal layer disposed between the lower panel and the upper panel (para 0011, the display device may further include a liquid crystal layer disposed between the lower panel and the upper panel).
In regards to claim 3, CHEN discloses the display device of claim 1, wherein the connection electrode is electrically connected to the first sensing line and the second sensing line through a line connection contact hole penetrating the first insulating layer (fig. 11, para 0038, the second insulating layer 130 has a plurality of via holes V4, and the touch conductive lines 116 are electrically connected to the touch electrodes 114 of the transparent electrode layer 106 through the via holes V4 respectively). 
In regards to claim 4, CHEN discloses the display device of claim 3, wherein the sensing electrodes are arranged along a first direction and a second direction crossing the first direction (fig. 3C, 116 and 114 crossing each other).
In regards to claim 16, CHEN discloses the display device of claim 1, wherein each of the first touch conductive layer and the second touch conductive layer includes an opaque conductive material (first conductive layer 106 and second conductive layer 108 have some degree of opaqueness and some degree of transparency, para 0032, in a variant embodiment, the via hole V2 may be filled with another conductive film layer, so that the transparent electrode layer 106 and the touch conductive lines 116 respectively located at an upper side and a lower side of the second insulating layer 130 are electrically connected). 
In regards to claim 17, CHEN discloses the display device of claim 1, wherein a synchronous signal is applied to the sensing electrode and the blocking layer (figs. 10-12, obvious technique to one of ordinary skill in the art in order to suppress the noise. As applying a sync signal to sensing and shielding layer reduces EMI. Also para 0029,  suggests that the transparent electrode layer 106 functions as a common electrode of the touch display panel 1A, and also functions as the touch electrodes 114. So the common electrode voltage can be set at the shield layer in order to shield the noise). 
 Allowable Subject Matter
Claims 5-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
In regards to claim 5, CHEN discloses the display device of claim 4, CHEN does not disclose wherein the first sensing line extends to one side of the first direction, the second sensing line extends to an other side of the first direction, and the line connection contact hole includes a first line connection contact hole connecting the connection electrode and the first sensing line and a second line connection contact hole connecting the connection electrode and the second sensing line. 
Claims 6-15 depend from claim 5. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627